Memorandum Opinion filed June 13, 2019 Withdrawn, Appeal Reinstated,
and Order filed June 25, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00217-CV
                                    ____________

                   IN THE INTEREST OF J.M.C. AND R.T.C.




                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-26598

                                      ORDER

      On June 13, 2019, this court issued an opinion dismissing this appeal for want
of prosecution because appellant had not made payment arrangements for the clerk’s
record. After this court’s opinion issued, the district clerk filed the clerk’s record
with this court.

      This court’s opinion filed June 13, 2019 is withdrawn, and our judgment of
that date is vacated. The appeal is ordered reinstated.
      According to the clerk’s record, the judgment appellant seeks to appeal was
signed by an associate judge. This court has jurisdiction to consider an appeal from
a final order rendered under the Family Code. See Tex. Fam. Code Ann. §
109.002(b). Associate judges do not have the power to render final judgment outside
the context of certain limited exceptions listed in section 201.007 of the Family
Code. See Tex. Fam. Code Ann. § 201.007(a)(14) (listing orders that associate
judges may render and sign). The record filed with court does not reflect any of the
exceptions listed in section 201.007.

      The appeal will be dismissed for want of jurisdiction unless any party files a
response within ten days of the date of this order, showing meritorious grounds for
continuing the appeal.



                                  PER CURIAM



Panel Consists of Justices Christopher, Bourliot, and Zimmerer.